Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 23 June 2020 for application number 16/909,784. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  6/23/20; 12/06/21; 09/13/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiebold et al. (EP 3361264) in view of Krupkin et al. (WO 2007036933) in view Kiesel et al. (US 2008/0128595).
Regarding claim 1, Wiebold discloses an air data system (fig. 1; pars. 3, 13, 18, 19, 28), comprising: 
at least one light source configured to emit a pulsed light beam (fig. 1, #110); 
an optical transceiver operatively coupled to the at least one light source and configured to receive the emitted pulsed light beam (fig. 1, #114 and #120), the optical transceiver operative to: 
transmit the pulsed light beam into an interrogation air region (fig. 1, #116); and 
receive and collect scattered light pulses of the transmitted pulsed light beam from the interrogation air region (par. 3; fig. 1, #120); 
an optical modulation device operatively coupled to the optical transceiver, the optical modulation device configured to receive the collected scattered light pulses from the optical transceiver and output modulated light pulses (fig. 1, #122); and 
an optical detector operatively coupled to the optical modulation device and configured to receive the modulated light pulses from the optical modulation device (fig. 1, #128); 
the optical modulation device operative to provide for stroboscopic detection of a volume of the interrogation air region based on the modulated light pulses received by the optical detector and wherein the output light pulses are synchronized and delayed (fig. 1; synchronization is inherently disclosed since the optical detector 128 is configured to sample the selected portion of laser light (received light) and output a scalar value.  The sampling will result in a form of synchronization in the output.  Delay is inherently disclosed since the received and scattered light will inherently be delayed with the transmitted light pulses).
Wiebold does not explicitly disclose wherein the output light pulses are modulated; wherein the optical modulation device has a nanosecond-based rise/fall time that is synchronized with respect to the pulsed light beam.
In the same field of endeavor, Krupkin discloses wherein the output light pulses are modulated (p. 16, last par., “modulator 58”); wherein the optical modulation device has a nanosecond-based rise/fall time (p. 14, lines 20-25; p. 15, line 3) that is synchronized (p. 11, line 22) and delayed with respect to the pulsed light beam (p. 18, line 13; p. 21, line 4).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Wiebold to include the teachings of Krupkin in order to detect turbulent air in the volume of interest (Krupkin, p. 5, line 19).
Wiebold and Krupkin does not explicitly disclose having an exposure time of multiple pulse periods.
In the same field of endeavor, Kiesel discloses having an exposure time of multiple pulse periods (par. 3).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Wiebold and Krupkin to include the teachings of Kiesel in order to monitor wavelength (Kiesel, par. 3).
Regarding claim 2, see teachings of claim 1.  Wiebold and Krupkin further discloses wherein the optical modulation device is operative to provide a variable delay with respect to the pulsed light beam, to dynamically vary the volume of the interrogation air region (Wiebold, pars. 14, 17-20).
Regarding claim 3, see teachings of claims 1 and 2.  Wiebold further discloses wherein the volume of the interrogation air region is dynamically varied depending on conditions inferred from an internal or external control input (Wiebold, pars. 14, 17-20).
Regarding claim 4, see teachings of claim 1.  Wiebold further discloses wherein the at least one light source comprises a pulsed laser device mounted on a vehicle (par. 3; fig. 1, #110).
Regarding claim 5, see teachings of claims 1 and 4.  Wiebold further discloses wherein the pulsed laser device is part of a light detection and ranging (LiDAR) sensing apparatus (pars. 2, 8).
Regarding claim 6, see teachings of claims 1, 4, and 5.  Wiebold further discloses wherein the LiDAR sensing apparatus has a monostatic LiDAR configuration (fig. 1, #100).
Regarding claim 7, see teachings of claims 1 and 4-6.  Wiebold further discloses wherein the monostatic LiDAR configuration has a variable short range return rejection (pars. 7, 8).
Regarding claim 8, see teachings of claims 1 and 4.  Wiebold further discloses wherein the vehicle is an aircraft (pars. 2, 7).
Regarding claim 16, see teachings of claim 1.  Krupkin further discloses further comprising: a first optical fiber coupled between an output fiber coupling port of the at least one light source and a transmit channel fiber coupling port of the optical transceiver; a second optical fiber coupled between a receive channel fiber coupling port of optical transceiver and an input fiber coupling port of optical modulation device; and a third optical fiber coupled between an output fiber coupling port of the optical modulation device and an input fiber coupling port of the optical detector (p. 6, 8, 13, 14, where all components are coupled by fibers).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiebold and Krupkin and Kiesel, and further in view of Welford et al. (US 20180269646).
Regarding claim 9, see teachings of claim 1.  Wiebold, Krupkin, and Kiesel does not explicitly disclose wherein the optical modulation device comprises an electro-optic modulator (EOM).
In the same field endeavor, Welford discloses wherein the optical modulation device comprises an electro-optic modulator (EOM) (par. 97).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Wiebold and Krupkin and Kiesel to include the teachings of Welford in order to provide controllable optical loss in a laser cavity (Welford, par. 97).
Regarding claim 10, see teachings of claim 1.  Wiebold, Krupkin, and Kiesel does not explicitly disclose wherein the optical modulation device comprises an acousto-optic modulator (AOM).
In the same field endeavor, Welford discloses wherein the optical modulation device comprises an acousto-optic modulator (AOM) (par. 97).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Wiebold and Krupkin and Kiesel to include the teachings of Welford in order to provide controllable optical loss in a laser cavity (Welford, par. 97).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiebold and Krupkin and Kiesel, and further in view of Dakin et al. (US 2013/0162974).
Regarding claim 11, see teachings of claim 1.  Wiebold, Krupkin, and Kiesel does not explicitly disclose further comprising: a radio frequency (RF) driver and delay device operatively coupled to the optical modulation device, the RF driver and delay device configured to send an on/off trigger signal to the optical modulation device.
In the same field endeavor, Dakin discloses a radio frequency (RF) driver and delay device operatively coupled to the optical modulation device, the RF driver and delay device configured to send an on/off trigger signal to the optical modulation device (par. 55).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Wiebold and Krupkin and Kiesel to include the teachings of Dakin in order to facilitate the later determination by a signal processor of the direction of any detected motion (Dakin, par. 55).
Regarding claim 12, see teachings of claims 1 and 11.  Dakin further discloses wherein the RF driver and delay device is operative to receive a pick-off signal from the at least one light source (par. 55).
Regarding claim 13, see teachings of claims 1 and 11.  Dakin further discloses wherein the RF driver and delay device is operative to receive an external or internal delay input to vary a time delay of the on/off trigger signal sent to the optical modulation device (par. 55).
Regarding claim 14, see teachings of claims 1 and 11.  Krupkin further discloses further comprising: a beam splitter operatively coupled between the at least one light source and the optical transceiver, the beam splitter configured to receive the emitted pulsed light beam from the at least one light source, the beam splitter operative to direct a first portion of the pulsed light beam to the optical transceiver and a second portion of the pulsed light beam to the optical detector; wherein the second portion of the pulsed light beam provides a reference for use by the optical detector in the stroboscopic detection based on the modulated light pulses from the optical modulation device (p. 16 and figs. 1, 3).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiebold et al. (EP 3361264) in view of Krupkin et al. (WO 2007036933) in view of Kiesel et al. (US 2008/0128595) in view of Welford et al. (US 20180269646) and in view of Dakin et al. (US 2013/0162974).
Regarding claim 17, Wiebold, Krupkin, Welford, Kiesel, and Dakin discloses an air data system, comprising: a laser device mounted on a vehicle and configured to emit a pulsed light beam; an optical transceiver operatively coupled to the laser device and configured to receive the emitted pulsed light beam, the optical transceiver operative to: transmit the pulsed light beam into an interrogation air region; and receive and collect scattered light pulses of the transmitted pulsed light beam from the interrogation air region; an optical modulation device operatively coupled to the optical transceiver, the optical modulation device configured to receive the collected scattered light pulses from the optical transceiver and output modulated light pulses, the optical modulation device comprising an electro-optic modulator (EOM) or an acousto-optic modulator (AOM); a radio frequency (RF) driver and delay device operatively coupled to the optical modulation device, the RF driver and delay device configured to send an on/off trigger signal to the optical modulation device; an optical detector operatively coupled to the optical modulation device and configured to receive the modulated light pulses from the optical modulation device; wherein the optical modulation device has a nanosecond-based rise/fall time that is synchronized and delayed with respect to the pulsed light beam, the optical modulation device operative to provide for stroboscopic detection of a volume of the interrogation air region based on the modulated light pulses received by the optical detector and having an exposure time of multiple pulse periods (see claims 1, 9-11).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 20, see teachings of claim 17.  Wiebold further discloses wherein the optical detector is operative to provide direct measurement of sky backscatter light frequencies to infer one or more Doppler shifts (pars. 14, 17, 20).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, none of the references, alone or in combination, discloses further comprising: a reference modulation device operatively coupled between the beam splitter and the optical detector, the reference modulation device operative to receive the second portion of the pulsed light beam through a reference channel, and output a modulated reference pulse to the optical detector; wherein the reference modulation device is operatively coupled to the RF driver and delay device; wherein the reference modulation device comprises an EOM or an AOM.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486